Case 2:18-cv-13112-LJM-DRG ECF No. 3 filed 01/25/19            PageID.19     Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARIA STANG,

      Plaintiff,                              Case No. 18-13112
                                              Honorable Laurie J. Michelson
v.                                            Magistrate Judge David R. Grand

DELTA AIRLINES, INC.,

      Defendant.


                            ORDER TO SHOW CAUSE


      Plaintiff Maria Stang, a flight attendant, alleges that her employer Delta

Airlines harassed, discriminated, and retaliated against her in violation of state and

federal law. She filed her complaint on October 4, 2018 (ECF No. 1). A summons

was issued for Defendant (ECF No. 2); however, no return of service has been

filed. Plaintiff has taken no further action to prosecute the case. It is not clear to the

Court whether Plaintiff’s failure to prosecute is inadvertent or intentional.

      Pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 41.2, this

Court may dismiss complaints for failure to prosecute. See Link v. Wabash R.R.

Co., 370 U.S. 626 (1962). The local rule provides that when “the parties have taken

no action for a reasonable time, the court may, on its own motion after reasonable

notice or an application of a party, enter an order dismissing or remanding the case

unless good cause is shown.” E.D. Mich. L.R. 41.2.
Case 2:18-cv-13112-LJM-DRG ECF No. 3 filed 01/25/19         PageID.20    Page 2 of 2




         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s counsel show

cause, in writing, by February 13, 2019, why this case should not be dismissed for

lack of prosecution. Failure to timely respond may result in dismissal of the case.



                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE

Date: January 25, 2019




                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was served upon
counsel of record and/or pro se parties on this date, January 25, 2019, using the
Electronic Court Filing system and/or first-class U.S. mail.


                                       s/William Barkholz
                                       Case Manager




                                             2
